Case 1:15-cr-00627-ER Document 813 Filed 08/20/21 Page 1of5

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK ‘DOC# oo
TOT x DATE FILED: [20/24

 

UNITED STATES OF AMERICA
: CONSENT PRELIMINARY ORDER

-V.- OF FORFEITURE/

: MONEY JUDGMENT

MARIO ALVARENGA,
S4 15 Cr. 627 (ER)
Defendant.

WHEREAS, on or about March 16, 2016, MARIO ALVARENGA
(the “defendant”), was charged in a five-count Indictment, S4 15
Cr. 627 (ER) (the “Indictment”), with conspiracy to commit wire
fraud and bank fraud, in violation of Title 18, United States
Code, Section 1349 (Count One) and conspiracy to commit bank
fraud (Count Five);

WHEREAS, the Indictment included a forfeiture
allegation as to Counts One and Five, seeking forfeiture to the
United States, pursuant to Title 18, United States Code, Section
981(a) (1) (C) and Title 28, United States Code, Section 2461, of
any and all property constituting and derived from any proceeds
the defendant obtained directly or indirectly as a result of the
commission of the offense charged in Count One of the Indictment;

WHEREAS, on or about November 3, 2016, the defendant
pled guilty to Counts One and Five of the Indictment and
admitted the forfeiture allegation with respect to Counts One

and Five of the Indictment; and

 

 

 
Case 1:15-cr-00627-ER Document 813 Filed 08/20/21 Page 2 of 5

WHEREAS, the defendant consents to the entry of a
money judgment in the amount of $189,000 in United States
currency, representing the amount of proceeds traceable to the
offense charged in Counts One and Five of the Indictment;

IT IS HEREBY STIPULATED AND AGREED, by and between the
United States of America, by its attorney Audrey Strauss, United
States Attorney, Assistant United States Attorney Sheb Swett, of
counsel, and the defendant, and his counsel, Scott Druker, Esq.
that:

1. As a result of the offense charged in Counts One
and Five of the Indictment, to which the defendant pled guilty,
a money judgment in the amount of $189,000 in United States
currency (the “Money Judgment”) shall be entered against the
defendant. This forfeiture obligation’ shall be joint and
several with any such obligations entered against the
defendant’s co-conspirators, AMIR METIRI, RAJESH MADDIWAR,
CHRISTINE MAHARAJ, SAMANTHA BOUBERT, OWEN REID, and HERZEL MEIRI
charged in United States v. MARIO ALVARENGA, et al., 15 Cr. 627
(ER).

2. Pursuant to Rule 32.2(b)(4) of the Federal Rules
of Criminal Procedure, upon entry of this Consent Preliminary
Order of Forfeiture/Money Judgment, this Consent Preliminary

Order of Forfeiture/Money Judgment is final as to the defendant,

2

 
Case 1:15-cr-00627-ER Document 813 Filed 08/20/21 Page 3 of 5

MARIO ALVARENGA, and shall be deemed part of the sentence of the
defendant, and shall be included in the judgment of conviction
therewith.

3. All payments on the outstanding Money Judgment
shall be made by postal money order, bank or certified check,
made payable, in this instance to the “United States Marshals
Service”, and delivered by mail to the United States Attorney’s
Office, Southern District of New York, Attn: Money Laundering
and Asset Forfeiture Unit, One St. Andrew’s Plaza, New York, New
York 10007 and shall indicate the defendant’s name and case
number.

4, Upon execution of this Consent Preliminary Order
of Forfeiture/Money Judgment, and pursuant to 21 U.S.C. § 853,
the United States Marshals Service shall be authorized to
deposit the payments on the Money Judgment in the Assets
Forfeiture Fund, and the United States shall have clear title to
such forfeited property.

5. pursuant to Rule 32.2(b) (3) of the Federal Rules
of Criminal Procedure, upon entry of this Consent Preliminary
Order of Forfeiture/Money Judgment, the United States Attorney’s
Office is authorized to conduct any discovery needed to
identify, locate or dispose of forfeitable property, including

depositions, interrogatories, requests for production of

 
Case 1:15-cr-00627-ER Document 813 Filed 08/20/21 Page 4 of 5

documents and the issuance of subpoenas, pursuant to Rule 45 of
the Federal Rules of Civil Procedure.

6. This Court shall retain jurisdiction to enforce
this Consent Preliminary Order of Forfeiture/Money Judgment, and
to amend it as necessary, pursuant to Rule 32.2(e) of the
Federal Rules of Criminal Procedure.

7. The Clerk of the Court shall forward three
certified copies of this Consent Preliminary Order of
Forfeiture/Money Judgment to Assistant United States Attorney
Jason Cowley, Chief, Money Laundering and Asset Forfeiture Unit,
United States Attorney’s Office, One St. Andrew’s Plaza, New

York, New York 10007.

SPACE INTENTIONALLY

LEFT BLANK

 
Case 1:15-cr-00627-ER Document 813 Filed 08/20/21 Page 5of 5

8. The signature page of this Consent Preliminary
Order of Forfeiture/Money Judgment may be executed in one or
more counterparts, each of which will be deemed an original but
all of which together will constitute one and the = same
instrument.
AGREED AND CONSENTED TO:
AUDREY STRAUSS

United States Attorney for the
Southern District of New York

— , ee L,
SHEB SWETT DATE
Assistant United States Attorney
One St. Andrew’s Plaza
New York, NY 10007
(212) 637-6522

 

 

CHRISTINE MAHARAJ

x ,
oye

tf, , va Lo fe
By: oe bh
y . Re a satan GE OP ni abiltomn eg pinnate,

MARIO ALVARENGA o DATE

ZOD

4
SCOTT DRUKER, ESQ. DATE
Attorney for Defendant

1325 Franklin Avenue

Suite 225

Garden City, NY 11530

 

 

By:

 

 

SO ORDERED:

BALE B\ 2 2024

HONORABLE EDGARDO RAMOS DATE
UNITED STATES DISTRICT JUDGE

 

 

 
